Citation Nr: 1647887	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  10-27 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating for degenerative disc disease, lumbar spine, L3-S1 in excess of 20 percent prior to April 18, 2015, and in excess of 40 percent thereafter.

2. Entitlement to an initial disability rating in excess of 20 percent for right supraspinatus tendinopathy with impingement and chronic pain.

3. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, right knee, status post anterior cruciate ligament (ACL) tear repair.

4. Entitlement to an initial compensable rating for post traumatic flexion contracture, left fifth finger, proximal interphalangeal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from August 1989 to November 1989, from September 2003 to October 2004, and from November 2004 to December 2007.  He had additional periods of service in the Army National Guard.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an April 2015 rating decision, the RO increased the disability rating assigned for the Veteran's service-connected degenerative disc disease, lumbar spine, L3-S1 to 40 percent, effective April 18, 2015.  However, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35   (1993). Thus, the issue of entitlement to a higher evaluation remains on appeal.

In a June 2016 statement the Veteran withdrew his request for a Board hearing.


FINDINGS OF FACT

1. Prior to April 18, 2015, the Veteran's forward flexion of his thoracolumbar spine was limited to no less than 60 degrees without additional functional loss, to include as due to pain or on repetitive use.

2. As of April 18, 2015, the Veteran's forward flexion of his thoracolumbar spine has been limited to no less than 20 degrees without ankylosis.

3. The Veteran's right supraspinatus tendinopathy with impingement and chronic pain causes limitation of motion of his shoulder with flexion limited to no less than 90 degrees and abduction to no less than 75 degrees.  

4. The Veteran's degenerative joint disease, right knee, status post anterior cruciate ligament (ACL) tear repair causes loss of knee flexion to no less than 90 degrees with consideration of pain, fatigue, weakness, and lack of endurance.

5. The Veteran's post traumatic flexion contracture, left fifth finger, proximal interphalangeal joint causes deformity, loss of range of motion, and painful motion.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent prior to April 18, 2015, for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5237 (2015).

2. The criteria for an evaluation in excess of 40 percent as of April 18, 2015, for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5237 (2015).

3. The criteria for an evaluation in excess of 20 percent for right supraspinatus tendinopathy with impingement and chronic pain have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5201 (2015).

4. The criteria for an evaluation in excess of 10 percent for degenerative joint disease, right knee, status post anterior cruciate ligament (ACL) tear repair have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260 (2015).

5. The criteria for a compensable evaluation for post traumatic flexion contracture, left fifth finger, proximal interphalangeal joint have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5227 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in February 2008, prior to the initial adjudication of the claim on appeal.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  However, the issues of entitlement to higher initial ratings arise from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in June 2010, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.
	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records, private treatment records identified by the Veteran, and Social Security disability records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in July 2008, February 2011, April 2015, and May 2016.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiner provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

B. Governing Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

1.  Lumbar Spine

The Veteran contends he is entitled to a rating for degenerative disc disease, lumbar spine, L3-S1, in excess of 20 percent prior to April 18, 2015 and in excess of 40 percent thereafter.

Disability of the spine, including under Diagnostic Code 5242 for degenerative arthritis of the spine, and Diagnostic Code 5237 for lumbosacral or cervical strain, are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).

With respect to the thoracolumbar spine, under the General Rating Formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation. 38 C.F.R. § 4.71a , Plate V.  Note (5) defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The United States Court of Appeals for Veterans Claims (Court), citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

The Board must consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45 when deciding whether a higher disability evaluation is warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca, supra.  

Prior to April 18, 2015, the period during which the Veteran contends he is entitled to a rating in excess of 20 percent, the Veteran was afforded two VA examinations.

On VA examination in July 2008 the Veteran reported stiffness, limited motion, pain, radiation of pain into his left lower extremity.  He reported flare-ups weekly for one to two days during which he has to lay down.  He stated that multiple times over the past 12 months he had been incapacitated for a day or two at a time.
On active range of motion testing the Veteran had forward flexion to 60 degrees with pain beginning at 25 degrees, extension and left lateral flexion to 20 degrees with pain at the end point, right lateral flexion to 10 degrees with pain at the end point, left lateral rotation to 25 degrees with pain at the endpoint, and right lateral rotation to 15 degrees with pain at the end point.  There was no additional loss of motion with repetitive use testing.

On VA examination in February 2011 the Veteran reported constant stiffness and locking of his back.  He reported that once or twice a week the pain radiates down his leg and he has to get off of his feet.  On range of motion testing  he had forward flexion to 60 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 25 degrees, all with moderate limitation due to pain.  There was increased guarding as a result of repetitive use testing but no additional loss in range of motion.

For a higher, 40 percent rating, the evidence must show forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Here, the only range of motion measurements in evidence for the period prior to April 18, 2015, those from the 2008 and 2011 VA examinations, reflect that the Veteran had forward flexion to no less than 60 degrees.  Although at his 2008 examination he was noted to have pain beginning at 25 degrees forward flexion, despite that pain he maintained flexion to 60 degrees.  He did not show any additional loss of range of motion after repetitive use testing.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Despite having pain, the Veteran's range of motion in his spine has been shown to be no less than 60 degrees, and no functional loss has been demonstrated that would make his condition more closely approximate the criteria for a 40 percent or greater rating.  Thus, even considering the DeLuca factors, the Board finds that the Veteran's condition does not more closely approximate the criteria for a rating in excess of 30 percent prior to April 18, 2015.

April 18, 2015 is the date on which the Veteran underwent a VA examination that first showed he met the criteria for a 40 percent rating.  Specifically, rage of motion testing showed his forward flexion was limited to 20 degrees.  As there is no earlier evidence of a worsening of his condition, a 40 percent rating is not warranted any earlier, as April 18, 2015, is the date on which it is first factually ascertainable that the Veteran met the criteria for the higher disability rating. 

Based on the forgoing, the Board finds a preponderance of the evidence is against a rating in excess of 20 percent prior to April 18, 2015.

The Board further finds that a rating in excess of 40 percent is not warranted as of April 18, 2015.

On VA examination on April 18, 2015, the Veteran reported constant back pain with radiating pain at least twice a week.  He indicated that he uses a cane on a constant basis.  Range of motion testing showed forward flexion to 20 degrees, extension to 10 degrees, and right and left lateral flexion and rotation to 15 degrees.  There was pain noted on exam but it did not result in or cause functional loss.  Repetitive use testing showed no additional loss of function or range of motion. Muscle strength was normal with no evidence of muscle atrophy. No ankylosis of the lumbar spine was noted.  Intervertebral disc syndrome was not found.  The examiner opined that the Veteran's back disability would cause difficulty bending, squatting, and stooping.

On VA examination in May 2016, the Veteran reported his back disability causes him difficulty bending and squatting.  He reported that with overuse he is unable to get out of bed.  He reported constant use of a brace.  Range of motion testing showed forward flexion to 70 degrees, extension to 20 degrees and right and left lateral flexion and rotation to 25 degrees.  There was no additional loss of range of motion on repetitive use testing.  He was noted to have muscle spasm and localized tenderness resulting in abnormal gait or abnormal spine contour.  The examiner noted his back disability causes disturbance of locomotion and interference with sitting and standing.  No ankylosis of the lumbar spine was noted.  Intervertebral disc syndrome was not found.  

As entitlement to a greater, 50 percent, rating requires unfavorable ankylosis, whether the Veteran's lumbar spine degenerative disc disease more closely approximates those criteria than the criteria for a 40 percent rating of forward flexion of the thoracolumbar spine at 30 degrees or less is the pertinent question.  The Board finds that it does not.  On VA examination in both 2015 and 2016 the Veteran was specifically noted not to have ankylosis and he had measurable range of motion in his spine at both examinations.

The Board acknowledges the Veteran has complained of back pain.  However, again, pain alone is not sufficient to warrant a higher rating.  See Mitchell, 25 Vet. App. at 36-38.  Despite having pain, the Veteran still retains the ability to move his spine and does not have any of the resultant issues listed in 38 C.F.R. § 4.71a as defining unfavorable ankylosis.  While he has been noted to have difficulty bending, squatting, and stooping the evidence does not reflect that he is unable to perform any of those actions and the Board finds that such difficulty is contemplated by the 40 percent rating assigned, which reflects significant loss of range of motion.  Thus, even considering the DeLuca factors, the Board finds that the Veteran's condition does not more closely approximate the criteria for a higher rating.

Therefore, the Board finds that a preponderance of the evidence is against a rating in excess of 40 percent as of April 18, 2015 under the General Rating Formula.

Further, the evidence does not reflect that the Veteran has incapacitating episodes due to Intervertebral Disc Syndrome (IVDS).  Note (1) to the Formula for Rating IVDS Based on Incapacitating Episodes provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  While the Veteran has reported being "incapacitated" due to back pain periodically, a review of his treatment records does not reflect bed rest prescribed by a physician.

Finally, the Board notes that the Veteran is already service connected for left lower extremity radiculopathy.  No right lower extremity radiculopathy has been found on examination.  Therefore, no additional rating for neurological manifestations is warranted.

2.  Right Shoulder

The Veteran contends he is entitled to an initial disability rating in excess of 20 percent for right supraspinatus tendinopathy with impingement and chronic pain.

The Veteran is currently rated under Diagnostic Code 5024-5201.  Diagnostic Code 5024 provides that ratings for tenosynovitis will be rated on limitation of motion of the affected parts, as arthritis, degenerative.  Diagnostic 5201 provides the ratings for limitation of motion of the arm.  For the major side, a 20 percent rating is warranted for limitation of motion at shoulder level.  A 30 percent rating is warranted for limitation of motion midway between the side and shoulder level.  A 40 percent rating is warranted for limitation of motion to 25 degrees from the side.

The Veteran underwent a VA examination of his right shoulder in July 2008.  He reported pain, stiffness, and limited motion.  He reported flare-ups occur weekly.  On range of motion testing he had flexion to 95 degrees with pain beginning at 75 degrees in active motion and abduction to 75 degrees with pain beginning at 60 degrees in active motion.  No additional loss of motion was noted with repetitive use testing.

On VA examination in February 2011 the Veteran reported occasional shoulder pain and stiffness.  He reported flare-ups three to four times a month lasting an hour.  He reported feeling as if his shoulder is weak.  On range of motion testing he had flexion to 140 degrees, abduction to 130 degrees, external rotation to 60 degrees, and internal rotation to 50 degrees.  There was no additional loss of motion on repetitive use testing.

On VA examination in May 2016 the Veteran reported that flare-ups of his shoulder disability cause him to be unable to lift, push, pull, or bear weight.  On range of motion testing he had flexion to 90 degrees and abduction to 100 degrees with pain.  He had no additional loss of range of motion on repetitive use testing.  Muscle strength was measured at 4/5.

Thus, the evidence reflects that throughout the period on appeal the Veteran has experienced pain and loss of range of motion in his shoulder.  Testing has shown flexion limited to no less than 90 degrees and abduction to no less than 75 degrees.  Testing in July 2008 did indicate pain beginning at 75 flexion and 60 degrees abduction, although the Veteran was nonetheless still able to raise his arm to 95 degrees flexion and 75 degrees abduction.

To be entitled to the next higher rating, 30 percent, the disability must limit motion to midway between the side and shoulder level.  While testing does show limitation of motion to below the shoulder level, even considering the Veteran's pain on motion, his flexion and abduction have consistently been above midway between the side and shoulder level, with no additional loss on repetitive use.  The Board acknowledges that the Veteran has complained of stiffness and a feeling of weakness in his shoulder, and muscle strength testing in 2016 showed a reduction of strength to 4/5.  However, the Board finds that those additional symptoms do not cause such additional functional loss so as to cause the Veteran's condition to more closely approximate the criteria for a rating in excess of 20 percent.  Thus, even with consideration of the DeLuca factors, the Board finds that a rating in excess of 20 percent is not warranted as his condition.

Based on the forgoing, a preponderance of the evidence is against a rating in excess of 20 percent, the benefit of the doubt doctrine does not apply, and the claim must be denied.

3.  Right Knee

The Veteran contends he is entitled to an initial disability rating in excess of 10 percent for degenerative joint disease, right knee, status post anterior cruciate ligament (ACL) tear repair.

The Veteran's right knee disability is currently rated under Diagnostic Code 5010-5260.  Diagnostic Codes relevant to knee disabilities include 5003, 5010 and 5256 through 5261.  Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a 30 percent rating where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

On VA examination in July 2008 the Veteran reported pain, stiffness, limited motion, instability, and swelling in his right knee.  He reported flare-ups occur weekly.  On range of motion testing he had flexion to 95 degrees active and passive with pain beginning at 90 degrees.  No additional loss of motion was noted with repetitive use testing.

On VA examination in February 2011 the Veteran reported pain, popping, swelling, and stiffness in his knee.  He reported the pain is aggravated by climbing stairs, prolonged sitting, or standing for more than 20 minutes.  He reported flare-ups of pain at least once a week for 20 to 30 minutes during which time it is difficult to ambulate.  On range of motion testing he had flexion to 120 degrees with moderate limitation due to pain and no additional loss in range of motion as a result of repetitive use testing.

On VA examination in April 2015 muscle strength in his right knee was normal.

On VA examination in May 2016 the Veteran reported aching, throbbing, sharp pain, and decreased rating of motion. During flare-ups he reported a decreased ability to stand, sit, bend, or squat.  On range of motion testing he had flexion to 100 degrees.  After repetitive use flexion was limited to 90 degrees due to pain, fatigue, weakness, and lack of endurance.  The examiner noted that pain, fatigue, weakness, and lack of endurance would limit functional ability during a flare-up but stated that it would be speculation to estimate the decrease in range of motion.  The Veteran was noted to have less movement than normal, weakened movement, swelling, disturbance of locomotion, and interference with sitting and standing.  No history of recurrent subluxation or lateral instability was noted.

As the next higher rating under Diagnostic Code 5260, 20 percent, requires flexion limited to at least 30 degrees and the Veteran has consistently demonstrated flexion to between 120 degrees and 95 degrees, with the greatest limitation shown after repetitive use testing in May 2016.  At that time the Veteran's flexion was limited to 90 degrees due to pain, fatigue, weakness, and lack of endurance.  Thus, even considering the DeLuca factors, the Board finds that the evidence does not show limitation of motion or any additional functional loss such that the criteria for a higher rating is more closely approximated.  The Board specifically acknowledges the Veteran's reports of knee pain and has considered whether the functional loss due to pain could result in a higher schedular evaluation; however, the Board finds that his current rating adequately contemplates that pain and the resultant functional loss.  

The Board has also considered whether a rating is appropriate under any other diagnostic code, but finds that it is not.  The evidence does not show that the Veteran's right knee disability involves limitation of extension (Diagnostic Code 5261), ankylosis (Diagnostic Code 5256), removal of semilunar cartilage, symptomatic (Diagnostic Code 5259), dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint (Diagnostic Code 5258), nonunion of tibia and fibula (Diagnostic Code 5262), genu recurvatum (Diagnostic Code 5263), or recurrent subluxation or lateral instability (Diagnostic Code 5257).  Hence, ratings under those diagnostic codes may not be assigned.  

4.  Left Fifth Finger

The Veteran contends he is entitled to an initial compensable rating for post traumatic flexion contracture, left fifth finger, proximal interphalangeal joint.

The disability is currently rated under Diagnostic Code 5003-5227.  Under Diagnostic Code 5227 unfavorable or favorable ankylosis of the ring or little finger warrants a noncompensable rating.  38 C.F.R. § 4.71a.  The Note to Diagnostic Code 5227 provides that consideration should be made as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  Diagnostic Code 5230 is the diagnostic code for limitation of motion of the little finger. Pursuant to such code, any limitation of motion of a little finger warrants a maximum noncompensable disability evaluation. 38 C.F.R. § 4.71a.

On VA examination in July 2008 the Veteran was noted to have deformity and decreased motion in the left fifth finger.  He reported the finger is somewhat painful.

On VA examination in February 2011 the Veteran reported constant stiffness and occasional swelling and aching pain in his left fifth finger.  On examination he had mild tenderness to palpation of the finger.  He was noted to have a 10 degree flexion deformity of the proximal interphalangeal joint with his range of motion measured at negative 10 to 100 degrees.  
Thus, the evidence shows that the Veteran does have loss of motion in his little finger but does not have ankylosis.  Under Diagnostic Code 5230 any limitation of motion of the little finger is to be rated noncompensable.  The Board acknowledges that a compensable rating under 38 C.F.R. § 4.59 may be assigned when there is evidence of painful motion.  See Mitchell, 25 Vet. App. 32 (a musculoskeletal disability must be rated based on the overall functional loss caused by factors under 38 C.F.R. §§ 4.40  and 4.45, to include pain and pain on movement).  However, in Sowers v. McDonald, 27 Vet.App. 472, 480 (2016), the Court held that "[r]eading  § 4.59 in conjunction with [Diagnostic Code] 5230" would not result in a compensable rating, as "there is no minimum compensable rating available under [Diagnostic Code] 5230, that is, any level of disability warrants a [noncompensable] rating."  Hence, "[b]ecause no impairment of motion warrants a compensable rating under [Diagnostic Code] 5230, reading § 4.59 in conjunction with [Diagnostic Code] 5230, [the Veteran] is not entitled to a compensable rating under" this Diagnostic Code.  Id.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that an initial compensable disability rating is warranted, the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107 (b).  Therefore, a compensable rating for post traumatic flexion contracture, left fifth finger, proximal interphalangeal joint is not warranted.  

5.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's back, right shoulder, right knee, and left fifth finger disabilities.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected back, right shoulder, right knee, and left fifth finger disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including loss of range of motion, pain, fatigue, weakness, and lack of endurance are contemplated in the ratings assigned.  As such, it would not be found that any of the disabilities met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's back, right shoulder, right knee, and left fifth finger disabilities.  In addition, the Board finds the record does not reflect that the conditions markedly interfere with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  



	(CONTINUED ON NEXT PAGE)

ORDER

An evaluation in excess of 20 percent prior to April 18, 2015 for lumbar spine degenerative disc disease is denied.

An evaluation in excess of 40 percent as of April 18, 2015 for lumbar spine degenerative disc disease is denied.

An evaluation in excess of 20 percent for right supraspinatus tendinopathy with impingement and chronic pain is denied.

An evaluation in excess of 10 percent for degenerative joint disease, right knee, status post anterior cruciate ligament (ACL) tear repair is denied.

A compensable evaluation for post traumatic flexion contracture, left fifth finger, proximal interphalangeal joint is denied.





______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


